902 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard C. O'HEARN, Petitioner,v.GENERAL SERVICES ADMINISTRATION, Respondent.
No. 89-3407.
United States Court of Appeals, Federal Circuit.
April 9, 1990.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and ADRIAN G. DUPLANTIER, District Judge.*
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. AT04328810351, sustaining the General Service Administration's removal of Richard C. O'Hearn is affirmed.

OPINION

2
The record supports the board's determinations of unacceptable performance and no procedural error.  Mr. O'Hearn's allegations of "fraudulent testimony" are conclusory and unsupported, and substantial evidence other than that Mr. O'Hearn calls fraudulent supports the decision.



*
 District Judge Adrian G. Duplantier of the District Court for the Eastern District of Louisiana, sitting by designation